QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-15 are objected to because of the following informalities:  It is suggested that “The assembly” in the preambles of each claim be amended to “The baby formula mixing assembly” in order to enhance the clarity of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 is considered invoking a means plus function for “a dispensing unit” since the generic placeholder is not modified by sufficient structure. Page 6, line 7 teaches a tube which is considered sufficient structure. Page 6, line 18-27 teaches a rack gear, dispenser motor, and a gear which are also considered sufficient structure for the generic placeholder.  
Claims 2-9, 12-15 do not recite sufficient structure for “a dispensing unit” and are considered invoking a means plus function.
Claim 10 recites sufficient structure, a tube, for “a dispensing unit” and is not considered invoking a means plus function. 
Claim 11 recites additional sufficient structure, a rack gear/dispenser motor/a gear engaging said rack gear, for “a dispensing unit” and is not considered invoking a means plus function. 
Claim 16 recites sufficient structure for “a dispensing unit” since the claim recites a tube, rack gear, dispenser motor, and a gear engaging said rack gear which are considered sufficient structure.

Allowable Subject Matter
Claims 1 and 16 are allowed. 
Claims 2-15 would be allowable if the objections above are overcome. 
U.S. Publication 2018/0070760 to Herbert teaches a rotary cup dispenser (paragraph 51) with a container dispenser (item 16) and a pump (paragraph 75), but is silent to a baby formula mixing assembly with the combination of a liquid reservoir positioned within the housing, a formula reservoir positioned within the housing, a mixing chute and with the dispensing unit extending downward from a funnel as claimed in independent claims 1 and 16.  
U.S. Patent 6,170,386 to Paul teaches food preparation device for making formula milk for a baby with multiple bottles (see abstract and figure 1), but is silent to a baby formula mixing assembly with the combination of a liquid reservoir positioned within the housing, a formula reservoir positioned within the housing, a mixing chute and with the dispensing unit extending downward from a funnel as claimed in independent claims 1 and 16.  




Conclusion
This application is in condition for allowance except for the following formal matters: 
See above objections to claims 2-15.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774